NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This Office action is in response to the amendment filed on June 19th, 2022. Claims 16-35 are pending. Claims 16, 21, 31 are independent.

Allowable Subject Matter
Upon further consideration, claims 16-35 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, US Patent Application No. 20190286153 to Rankawat et al. (hereinafter “Rankawat:”) discloses how sensor data may be applied to a machine learning model that computes both a set of boundary points that correspond to a boundary dividing drivable free-space from non-drivable space in the physical environment and class labels for boundary points of the set of boundary points that correspond to the boundary.

Regarding claim 16, Rankawat taken singly or in combination with other prior art of record, does not disclose or teach a one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause one or more computing devices to perform operations comprising: identifying a drive area; generating a line associated with the drive area, the line providing a reference for a vehicle to follow to park in a parking space; receiving sensor data from a sensor of the vehicle; identifying, based at least in part on the sensor data, an object; determining that at least a first portion of the drive area is unavailable for parking the vehicle based at least in part on a representation of the object intersecting with the line; determining that at least a second portion of the drive area is available for parking the vehicle based at least in part on the first portion of the drive area; and causing the vehicle to take an action based at least in part on determining that the second portion of the drive area is available.

Regarding claim 21, Rankawat taken singly or in combination with other prior art of record, does not disclose or teach an autonomous vehicle comprising: a sensor; one or more processors; and one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the autonomous vehicle to perform operations comprising: identifying a drive area; generating a line associated with the drive area, the line providing a reference for the autonomous vehicle to follow to park in a parking space; receiving sensor data from the sensor; identifying, based at least in part on the sensor data, an object; determining that at least a first portion of the drive area is unavailable for parking the autonomous vehicle based at least in part on a representation of the object intersecting with the line; determining that at least a second portion of the drive area is available for parking the autonomous vehicle based at least in part on the first portion of the drive area; and causing the autonomous vehicle to take an action based at least in part on determining that the second portion of the drive area is available.

Regarding claim 31, Rankawat taken singly or in combination with other prior art of record, does not disclose or teach a method comprising: identifying a drive area; generating a line associated with the drive area, the line providing a reference for a vehicle to follow to park in a parking space; receiving sensor data from a sensor of the vehicle; identifying, based at least in part on the sensor data, an object; determining that at least a first portion of the drive area is unavailable for parking the vehicle based at least in part on a representation of the object intersecting with the line; determining that at least a second portion of the drive area is available for parking the vehicle based at least in part on the first portion of the drive area; and causing the vehicle to take an action based at least in part on determining that the second portion of the drive area is available.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B    
 


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661